EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 11/09/09 Investors:Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD’S OCTOBER GLOBAL COMPARABLE SALES INCREASE 3.3% OAK BROOK, IL – McDonald’s Corporation announced today that global comparable sales rose 3.3% in October.Performance by segment was as follows: · U.S. relatively flat at (0.1%) · Europe up 6.4% · Asia/Pacific, Middle East and Africa up 4.7% "Our customers are at the heart of everything we do, and McDonald’s is delivering what they want," said Chief Executive Officer Jim Skinner."Our everyday, predictable value, outstanding menu and convenience continue to make us the preferred choice for a growing number of customers."
